EXHIBIT 99.1 Hub Group, Inc. Reports Record Earnings for the Fourth Quarter and Full Year 2007 and Provides 2008 Guidance DOWNERS GROVE, IL, February 6, 2008, Hub Group, Inc. (NASDAQ: HUBG) today reported record income for the quarter ended December 31, 2007 of $18.0 million, a 33% increase versus income for the fourth quarter of 2006. Hub Group’s diluted earnings per share was $0.47 for the fourth quarter of 2007.This represents an increase of 38% compared to last year's fourth quarter diluted earnings per share of $0.34.Fourth quarter 2007 diluted earnings per share included a $0.04 tax benefit related to the resolution of a dispute with the IRS.Hub Group’s operating margin increased to 5.7% in the fourth quarter 2007 from 5.2% in 2006 due to growth, improved operational efficiencies and cost controls. Hub Group’s revenue increased 4.7% to $445.5 million compared to $425.5 million in the fourth quarter of 2006.Fourth quarter intermodal revenue increased 2.4% to $314.4 million.The increase was attributable to a 3% volume increase partially offset by a 1% decrease related to mix.Truck brokerage revenue was up 15.2% to $93.9 million this quarter.Fourth quarter logistics revenue increased 0.9% to $37.2 million.Gross margin increased 3.7% to $60.4 million compared to the fourth quarter of 2006. Commenting on the results, David P. Yeager, Vice-Chairman and Chief Executive Officer of Hub Group stated, “Given the current economic environment we are pleased with our operating results.We grew in all of our service lines and achieved operating margin of 5.7% compared to 5.2% last year.” FULL YEAR 2007 Income from continuing operations increased 25.4% to $59.8 million for 2007 compared to last year’s income from continuing operations of $47.7 million.Hub Group's diluted earnings per share from continuing operations for the year ended December 31, 2007 was $1.53. This represents an increase of 31% compared to diluted earnings per share from continuing operations for the year ended December 31, 2006 of $1.17. Revenue from continuing operations increased 3% for the year to $1,658.2 million.Gross margin from continuing operations grew 6% to $232.3 million. Costs and expenses from continuing operations increased 0.3% in 2007 to $141.6 million compared to $141.2 million in 2006. As of December 31, 2007, the Company had $38.0million of cash. FULL YEAR 2008 Given the current operating environment, we are comfortable that the earnings for 2008 will be within the current analysts’ range of $1.50 to $1.62 per diluted share. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time (4:00 p.m. Central Time) on Wednesday, February 6, 2008 to discuss its fourth quarter and full year results. Hosting the conference call will be David P. Yeager, Vice-Chairman and Chief Executive Officer and Terri A. Pizzuto, Executive Vice-President, Chief Financial Officer and Treasurer. This call is being webcast by Thomson/CCBN and can be accessed through the Investors link at Hub Group's Web site at http://www.hubgroup.com or individual investors can access the audio webcast at http://www.earnings.com and institutional investors can access the webcast at http://www.streetevents.com . The webcast is listen-only. Those interested in participating in the question and answer session should follow the telephone dial-in instructions below. To participate in the conference call by telephone, please call ten minutes early by dialing (800) 706-7745. The conference call participant code is 22579500. The call will be limited to 60 minutes, including questions and answers. An audio replay will be available through the Investors link on the Company's Web site at http://www.hubgroup.com. This replay will be available for 30 days. ABOUT HUB GROUP: Hub Group, Inc. is a leading asset light freight transportation management company providing comprehensive intermodal, truck brokerage and logistics services. The Company operates through a network of over 30 offices throughout the United States, Canada and Mexico. CERTAIN FORWARD-LOOKING STATEMENTS: Statements in this press release that are not historical, including statements about Hub Group's or management's earnings guidance, intentions, beliefs, expectations, representations, projections, plans or predictions of the future, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently uncertain and subject to risks. Such statements should be viewed with caution. Actual results or experience could differ materially from the forward-looking statements as a result of many factors. Factors that could cause actual results to differ materially include the factors listed from time to time in Hub Group's SEC reports including, but not limited to, the annual report on Form 10-K for the year ended December 31, 2006 and the report on Form 10-Q for the periods ended March 31, 2007, June 30, 2007 and September 30, 2007.Hub Group assumes no liability to update any such forward-looking statements. SOURCE: Hub Group, Inc. CONTACT: Amy Lisek of Hub Group, Inc., +1-630-795-2214 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended December 31, TwelveMonths EndedDecember 31, 2007 2006 2007 2006 Revenue $ 445,464 $ 425,460 $ 1,658,168 $ 1,609,529 Transportation costs 385,074 367,242 1,425,844 1,391,111 Gross margin 60,390 58,218 232,324 218,418 Costs and expenses: Salaries and benefits 23,791 23,881 95,678 95,152 General and administrative 10,001 10,949 41,416 39,929 Depreciation and amortization 1,035 1,467 4,490 6,101 Total costs and expenses 34,827 36,297 141,584 141,182 Operating income 25,563 21,921 90,740 77,236 Other income (expense): Interest expense (30 ) (50 ) (108 ) (115 ) Interest income 513 643 2,480 2,311 Other, net 34 13 116 76 Total other income 517 606 2,488 2,272 Income from continuing operations before provision for income taxes 26,080 22,527 93,228 79,508 Provision for income taxes 8,083 9,008 33,429 31,803 Income from continuing operations 17,997 13,519 59,799 47,705 Discontinued operations: Income from discontinued operations of HGDS - - - 1,634 Provision for income taxes - - - 653 Income from discontinued operations - - - 981 Net income $ 17,997 $ 13,519 $ 59,799 $ 48,686 Basic earnings per common share Income from continuing operations $ 0.48 $ 0.35 $ 1.55 $ 1.19 Income from discontinued operations $ - $ - - $ 0.03 Net income $ 0.48 $ 0.35 $ 1.55 $ 1.22 Diluted earnings per common share Income from continuing operations $ 0.47 $ 0.34 $ 1.53 $ 1.17 Income from discontinued operations $ - $ - - $ 0.02 Net income $ 0.47 $ 0.34 $ 1.53 $ 1.19 Basic weighted average number of shares outstanding 37,562 39,095 38,660 39,958 Diluted weighted average number of shares outstanding 37,978 39,810 39,128 40,823 HUB GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 31, December 31, 2007 2006 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 38,002 $ 43,491 Accounts receivable Trade, net 160,944 158,284 Other 9,828 8,369 Prepaid taxes 86 2,119 Deferred taxes 5,044 3,433 Prepaid expenses and other current assets 4,318 4,450 TOTAL CURRENT ASSETS 218,222 220,146 Restricted investments 5,206 3,017 Property and equipment, net 29,662 26,974 Other intangibles, net 7,056 7,502 Goodwill, net 230,448 225,448 Other assets 1,373 1,461 TOTAL ASSETS $ 491,967 $ 484,548 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ 123,020 $ 117,676 Other 6,683 7,783 Accrued expenses Payroll 16,446 18,294 Other 33,063 25,673 Related party payable 5,000 5,000 TOTAL CURRENT LIABILITIES 184,212 174,426 Non-current liabilities 9,708 7,691 Deferred taxes 47,148 43,587 STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2007 and 2006 - - Common stock Class A:$.01 par value;97,337,700 shares authorized in 2007; 41,224,792 shares issued and 36,666,731 outstanding in 2007; 47,337,700 shared authorized in 2006; 41,224,792 shares issued and 38,943,122 outstanding in 2006 412 412 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2007 and 2006 7 7 Additional paid-in capital 176,657 179,203 Purchase price in excess of predecessor basis, net of tax benefit of $10,306 (15,458 ) (15,458 ) Retained earnings 206,042 146,243 Treasury stock; at cost, 4,558,061 shares in 2007 and 2,281,670 shares in 2006 (116,761 ) (51,563 ) TOTAL STOCKHOLDERS' EQUITY 250,899 258,844 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 491,967 $ 484,548 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Twelve
